 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge E. Masker, Inc. and Gant Edward Phillips.Case 32-CA-3279April 9, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 23, 1981, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, ' andconclusions of the Administrative Law Judge andto adopt his recommended Order.2Labor Relations Board on February 4, 1981, and whichis based on a charge filed by Gant Edward Phillips, anindividual (herein called Phillips), on December 12,1980.' The complaint alleges that George E. Masker,Inc. (herein called Respondent), has engaged in certainviolations of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein called the Act).IssuesWhether Respondent unlawfully threatened to dis-charge and thereafter discharged its employee, Phillips,because he pursued a grievance under the collective-bar-gaining agreement regulating his employment.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTORDER I. JURISDICTIONPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, George E.Masker, Inc., San Francisco, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.'Respondent asserts that the Administrative Law Judge's resolutionsof credibility, findings of fact, and conclusions of law are the result ofbias. After a careful examination of the entire record, we are satisfied thatthis allegation is without merit. There is no basis for finding that bias andpartiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of the General Counsel's witnesses.As the Supreme Court stated in N.LR.B. v. Pittsburgh Steamship Compa-ny, 337 U.S. 656, 659 (1949), "ITlotal rejection of an opposed viewcannot of itself impugn the integrity or competence of a trier of fact."Furthermore, it is the Board's established policy not to overrule an ad-ministrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 138 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.' Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me in Oakland, California, onAugust 13-14, 1981, pursuant to a complaint issued bythe Regional Director for Region 32 of the National261 NLRB No. 16Respondent admits it is a California corporation withan office and place of business in Oakland, and is en-gaged as a painting contractor in the building and con-struction industry. The complaint originally alleged thatRespondent's annual purchase of goods and services di-rectly from suppliers outside the State of California ex-ceeded $50,000. Respondent's answer denied that allega-tion as it asserted it had "insufficient information andbelief to enable it to answer the allegation .... Fur-thermore, it appears from colloquy between myself andcounsel that Respondent failed to complete and return tothe Regional Office a commerce data questionnairewhich would have enabled the General Counsel to moreintelligently deal with the commerce issue.Faced with the denial, the General Counsel issued asubpena seeking, inter alia, records showing all purchasesof supplies and materials between December 18, 1979,and December 19, 1980. Additionally, the General Coun-sel obtained an affidavit (G.C. Exh. 3) from an official ofDeNarde Construction Company, with whom Respond-ent regularly does business. That affidavit contains facts,which, if credited, would show that Respondent, byvirtue of its business relationship to DeNarde, satisfiesthe Board's indirect outflow standard.At the hearing Respondent moved to revoke that por-tion of the subpena dealing with the allegation that Re-spondent met the direct inflow standard, saying it wouldbe too burdensome to produce the material sought andthat it would take at least 60 days to do so. I denied thepetition to revoke and ordered production of the docu-mentation. Respondent did not comply with my direc-tive. Thereafter counsel for the General Counsel amend-ed the complaint in three respects. First, he moved toallege that Respondent's business with DeNarde Con-' All dates herein refer to 1980, unless otherwise indicated.118 GEORGE E. MASKER, INC.struction Company met the indirect outflow standard.Second, he alleged, based on the testimony of Respond-ent's vice president, Wally Semjenow, that Respondentmet the indirect inflow standard.During all this, Respondent's counsel gave me the im-pression that he would be happy to acknowledge juris-diction if only he could be presented with some factswhich would permit him professionally to admit jurisdic-tion. He contended he simply did not know the facts.Later, as the hearing progressed, I observed that Re-spondent appeared to be a member of a multiemployercollective-bargaining association and suggested to bothcounsel that perhaps it would be easier to assert jurisdic-tion in that fashion as there would be little doubt that theassociation and its members would meet one of theBoard's standards. After calling a witness on the issue,the General Counsel amended the complaint for the thirdtime and alleged that Respondent was a member of amultiemployer collective-bargaining association and, byvirtue of its membership, due to the interstate nature ofthat association, met a Board standard.Respondent now complains in its brief that my sugges-tion demonstrates bias and deprived it of due process.The assertion is misplaced. Section 102.35 of the Board'sRules and Regulations, Series 8, as amended, mandatesthat I "inquire fully into the facts as to whether the Re-spondent has engaged in or is engaging in an unfair laborpractice affecting commerce ...." Furthermore, undersubsection (g) of that rule, I am empowered "to holdconferences for the settlement or simplification of theissues by consent of the parties ...." In a case of thisnature, where Respondent, first by its answer claimednot to know the facts, and second, by its attitude at thehearing, claimed it wished to know the facts before itcould make an intelligent decision, I deemed it withinmy authority to suggest, by way of a conference, whichwas conducted informally, that the issue could be simpli-fied by casting about for alternatives which Respondentmight accept. In the final analysis, it appears that Re-spondent simply did not wish to cooperate at all, thoughgiving the appearance that it did. This is best exemplifiedby its failure to file the commerce data questionnaire, itsclaim that it had insufficient knowledge of its own busi-ness to answer the complaint and later by its refusal toabide by my order to comply with the subpena, averringthat it needed 60 days to do so. It can hardly be said inthat circumstance that it has been deprived of due proc-ess or that I was somehow biased.During the course of our colloquy, Respondent'scounsel, after consulting with Semjenow, admitted thatRespondent purchased paint and materials valued inexcess of S27,000 from sources directly outside the Stateof California. That admission satisfies legal jurisdiction inthe sense that it has demonstrated that materials and sup-plies have come to Respondent directly from outside theState. It may be true that that figure does not satisfy theBoard's direct inflow standards as set forth in SiemonsMailing Service, 122 NLRB 81 (1958), setting forth a$50,000 minimal figure. But, as the Board said in Tropi-cana Products Inc., 122 NLRB 121, 123 (1958), "theadoption of such standards in no way precludes theBoard from exercising its statutory authority, in anyproperly filed case, where legal jurisdiction alone isproven, if the Board is satisfied that such action will besteffectuate the policies of the Act," citing N.LR.B. v. W.B. Jones Lumber Company, Inc. and Lumber and SawmillWorkers' Union Local 2288, AFL, 245 F.2d 388 (9th Cir.1957). In Tropicana at 123:The Board has determined that it best effectuatesthe policies of the Act, and promotes the prompthandling of cases, to assert jurisdiction in any casein which an employer has refused, upon reasonablerequest by Board agents, to provide the Board or itsagents with information relevant to the Board's ju-risdictional determinations, where the record devel-oped at a hearing ...demonstrates the Board'sstatutory jurisdiction, irrespective of whether therecord demonstrates that the Employer's operationssatisfy the Board's jurisdictional standards.In this case Respondent refused to cooperate with theRegional Office by supplying it with the commerce dataquestionnaire, filed a questionable answer and later re-fused to comply with a proper subpena for such informa-tion. Accordingly, I conclude, based on its admission,that it does $27,000 directly in commerce that it will ef-fectuate the policies of the Act for the Board to assertjurisdiction herein based upon its holding in Tropicana.2II. THE LABOR ORGANIZATION INVOLVEDAt the hearing, Respondent admitted, and I find, thatPainters Union, Local No. 4, is a labor organizationwithin the meaning of Section 2(5) of the Act.' Furthermore, it appears that, based on secondary evidence, permissi-ble in Tropicana cases, that Respondent is a member of the Painting andDecorating Contractors Association of East Bay Chapters, Inc., and thatat least I member of that association does business in 10 western States. Itfurther appears that those members annually purchase materials and sup-plies exceeding, in the aggregate, $50,000 from sources outside California.It has long been held that jurisdiction may be asserted in that circum-stance. Insulation Contractors of Southern Calfnia, Inc., Insulation Con-tractors of Southern California, and Plant Insulation Company, 110 NLRB638 (1954); Fisherman's Marketing Association of Washington. Inc, 114NLRB 189 (1955); and Laundry Owners Asociaation of Greater Cincinnati,123 NLRB 543 (1959).Finally, although it is not necessary to decide the issue, it appearslikely that I could rely on the affidavit of Domenic Cola, the vice presi-dent of DeNarde Construction Company. It is true that the affidavit ishearsay but it appears admissible under Fed. R. Evid. 804 (b)(5). Colawas unavailable within the meaning of that rule as the General Counselwas unable to procure his attendance by process or other reasonablemeans and the General Counsel advised Respondent a week prior to theinstant hearing that be intended to rely upon the affidavit. Furthermore,the statement has sufficient circumstantial guarantees of trustworthiness.See, generally, Helen L Huff v. White Motor Corporation, 609 F.2d 286(7th Cir. 1979). In the affidavit Cola states that DeNarde Constructionpaid Respondent $214,000 for work as a subcontractor on the project inquestion here. DeNarde was the general contractor on this remodelingproject for the housing authority of the city and county of San Francis-co. Furthermore, DeNarde is also a defense contractor performing con-struction work in Hawaii for the United States Navy on contract valuedat $5 million dollars. Clearly, DeNarde meets both the direct inflow anddirect outflow standards of the Board. Therefore, the $214,000 it paid Re-spondent for the housing authority job places Respondent in commerce.However, even though the affidavit is legally sufficient, I specifically relyon the Trapicna doctrine in order to find that the Board should assertjurisdiction over Respondent.119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESAs noted, Respondent was a subcontractor to DeN-arde Construction Company for its Hunter's Point re-modeling project for the housing authority of the cityand county of San Francisco. It was bound to a multiem-ployer, multiunion collective-bargaining agreementknown as the Bay Area Painting & Decorators Agree-ment. The Hunter's Point project fell within the geo-graphical jurisdiction of one of those unions, PaintersUnion, Local No. 4.Phillips' TestimonyPhillips was hired to work on that project on July 15as an apprentice painter. He joined Local 4 as well as itsapprenticeship program. For the first portion of his em-ployment he was supervised by Inside Foreman AlBlack. Fernando Ramos, as of August, was the outsideforeman. On September 17, Ramos took over both theinside and outside responsibilities and Phillips began re-porting to him regularly; he had worked for Ramos onprevious occasions when Ramos had "borrowed" himfrom Black.Phillips testified that on Friday, September 12, he wasdue to receive a paycheck. Ramos distributed the pay-checks to all the other members of the crew but did nothave one for him. He says when he asked Ramos wherehis check was, Ramos asked, "Didn't I give it to you?"Phillips said that he had not. Ramos looked for it andthen said, "It's not here."Phillips returned to work on the following Monday,September 15. Early that morning, at approximately 7:45a.m., he asked Black where his check was. Black said hehad told the shop about the problem on Friday, but hadno other response. About 4:30 p.m., the end of the work-day, Black announced that there would be a layoff andPhillips was to be included,3but he and the others weretold to report back each day to see if there would bework.Between 4:30 and 5 p.m. Phillips telephoned a unionhall and spoke to business agent Bill Daly. He told himhe still had not received his paycheck. Daly told him notto say anything more about it; he would take care of it.Despite the fact that he had been laid off the eveningbefore, Phillips appeared at the site on Tuesday, Septem-ber 16, principally to see if his check had arrived butalso to see if there was work. Black told him that the su-perintendent, Jack Thomas, would be on the job laterand Phillips should speak to him. Black also put Phillipsto work. At approximately 10 or 10:30 a.m., Thomas ap-peared. Phillips explained to him that he had not re-ceived his paycheck the preceding Friday. He saysThomas told him there had been a mixup in the checks;his had accidentally been sent to Monterey but would beat the site by 11 a.m. Phillips says he actually got thecheck at 4:30 p.m. from Fernando Ramos. Phillips saysthat he told Daly by phone that evening that the waitingtime had not been included in the check he had beengiven.I Ramos testified that there were no layoffs at the Hunter's Pointproject during the months of September and October. Respondent didnot call Black to specifically deny Phillips' testimony.The collective-bargaining agreement provides thatwages shall be paid on Friday for the week ending theWednesday before. Article 8, section 20, further providesthat if the paychecks are not issued at that time, the em-ployer is obligated to pay the employee "waiting time"at the rate of 8 hours per day "straight time." It also ob-ligates the employee who wishes to claim waiting time topromptly report the failure to pay to "an authorized rep-resentative of the union ...." According to Phillips'testimony, corroborated by Daly, he had so complied.Phillips testified that on Wednesday, September 17,Daly appeared at the jobsite together with James Fields,the assistant director of the Bay View-Hunter's PointNon-Profit Community Development Corporation and incharge of that group's affirmative action program. Alsopresent was an affirmative action officer of the San Fran-cisco housing authority.It appears from the mutually corroborative testimonyof Daly and Fields that they first went to Phillips andasked him if he had received his paycheck. He told themthat he had, but had not gotten waiting time. Daly andFields then went to Ramos and asked why there was nowaiting time submitted with the paycheck. Ramos toldthem that Phillips, the previous Friday, had said hewould go to Oakland to pick up his check. In that cir-cumstance Ramos believed the Company had no obliga-tion to pay waiting time. They then asked Phillips if hehad agreed to go to Oakland to get the check. Phillipsdenied that he had. At that point Ramos and Phillipswere brought together and each repeated his version.Ramos insisted Phillips had agreed to go to Oakland onFriday to get the missing check; Phillips denied it.Ramos admits getting into a "cussing match" with Phil-lips, contending it was the first time he had ever done sowith an employee. The ensuing argument was quicklycut off by Daly who said there was no point in arguingabout it at the site; the Union would take the matterthrough the grievance procedure.Later that afternoon, at approximately I p.m., Ramoswent to Phillips where he was working and told Phillipshe "didn't have to go along with the grievance." Heasked Phillips for whom he worked, "the Union? Or didhe work for Masker?" Phillips replied he worked forMasker. Ramos said, "Well, if you go along with thisgrievance, I couldn't guarantee you would have a jobafter this." Phillips said he would think about it and getback to him.According to Phillips, on September 22, he reportedfor work but Ramos told him to "take a couple of daysoff." He says he returned on September 24 and was toldto take another couple of days off. He asked Ramoswhat he meant by "a couple of days"; "did he mean twodays?" Phillips testified Ramos replied "I don't have toexplain anything to you. I'm the foreman." Phillips saidhe understood, but in terms of making a living he neededto know what Ramos was talking about. Ramos repliedagain he did not have to explain anything; Phillips wasto take a couple of days off. Phillips asked if he shouldapply for unemployment or look for another job, butRamos repeated "I don't have to explain anything toyou." Phillips then left.120 GEORGE E. MASKER, INC.Phillips testified that he again reported for work onSeptember 26, but Ramos told him there was no workand he should call the shop about work. Later thatmorning Phillips did so and spoke to SuperintendentThomas who told him he did not do the hiring or firing,that Phillips should report to Ramos. On the followingMonday, September 29, Phillips did so but Ramos againsaid there was no work. On Tuesday, September 30, heagain telephoned Thomas who told him to contactRamos. He again went to the job with similar results. Hesays he went back every day during that week to try andgo to work but each time Ramos rebuffed him. On ap-proximately October 6 or 7 Phillips learned from Ramosthat Ramos had hired other employees.Respondent's VersionWhile Respondent's version of the facts is similar, it issignificantly different in terms of dates and import. Itcontends that the late check incident occurred a weeklater, i.e., September 18, and that when the check was fi-nally issued on September 23 Phillips picked it up andleft work and did not show up for several days. Ramosasserts he believed Phillips had "quit."Superintendent Jack Thomas testified that one eveningin the "middle of September" Ramos called him and toldhim that Phillips' check was not in the stack. He saysthat occurred on a Thursday evening and in response toa leading suggestion by counsel agreed that it was aThursday before a Black Friday.4The Black Friday inquestion was September 19 and Thomas' testimonywould lead one to the conclusion that the failure to paythe check was on Thursday, September 18, nearly aweek after Phillips said it occurred.In any event Thomas responded to Ramos' telephonecall saying he would check it out. He kept Ramos on theline while he looked for it. He says he discovered thecheck "in the drawer," and told Ramos he had thecheck. Ramos left the line and Thomas believes Ramosspoke to Phillips. Shortly thereafter, Ramos returned tothe line and said Phillips would come to the Oaklandshop to pick it up. Thomas says he was relieved becauseit meant he did not have to run the check over to SanFrancisco. Thomas says he never spoke to Phillips.Ramos' version differs from both that of Phillips andThomas. He says, after being led, that on Thursdaynight, September 18, he went through all the checksabout 4 p.m. He says he noticed Phillips' check wasmissing and told Phillips so. Ramos said, "I asked him ifhe could pick it up [in Oakland] or let me know what hewanted to do about it. He said he would." Ramos saidPhillips then went to the phone where he called JackThomas. Ramos, without any explanation regarding howhe learned it, says Thomas told Phillips he had the checkright in front of his desk.'"Black Friday" is a slang term for a no-work Friday as set forth inthe collective-bargaining agreement.I Fernando Ramos' brother, Matt, testified he was present during thisincident and he heard Phillips say he would pick up his check in Oak-land. He also say there was some additional discussion about Phillips ob-taining a ride to Oakland with someone who was going that direction.His testimony is discounted. See "Analysis" section.Ramos said that on the following Monday, September22, Phillips came to the job and asked him for his check.Ramos replied, "I thought you picked it up. That's whatyou told me." At that point they got into an argument,shouted some cuss words and Ramos says he "told theman it would be best if he go home and take the rest ofthe day off." Phillips did. On Tuesday, according toRamos, Phillips came to the site, picked up his check andthen left. Ramos said Phillips did not work that daysal-though he appeared for work "a couple of days after the23rd." Ramos said, "I talked to the guy and I told theguy I couldn't put him to work just any time he comesby. I thought the man quit for real. When he left the23rd, he left without telling me, 'I'm coming back,' orquitting, or anything like that. He just left, and that wasabout it." Ramos says he thought Phillips had quit.Also on September 23, according to Ramos, BusinessAgent Daly from the Union came to discuss the latecheck. Ramos said he explained to Daly that he knewthe rule book but said "mistakes will happen sometimes.I think that if the man would have said something to mea lot different, I would have arranged it a lot different togo and pick up his check the same day." Phillips appar-ently had stayed nearby after obtaining his check. Ramosagreed that Daly and "a man from affirmative action"were present.?He agreed that he and Phillips had a dif-ference of opinion in their presence regarding what wassaid the night the check should have been issued.Ramos denies ever telling Phillips he could not guar-antee his job if he pursued the grievance and he deniesletting Phillips go because of his "waiting time" claim.He further agrees that he hired a new employee the firstMonday of October and that Phillips learned of it and as-serted that he should have been put to work instead.Respondent did not pay Phillips his waiting timecheck until April 21, 1981. Respondent caused to betyped a statement on that check that it was "wages for9-19, 20, 21, 22, 1980." John Davidson, a union official,asserts that the check was not issued to Phillips until asecond grievance over the matter was filed. The first hadbeen resolved, he says, by a joint adjustment boardruling in Phillips' favor, but Respondent did not comply.Accordingly, he sought a second ruling later. That re-sulted in the issuance of the check.IV. ANALYSIS AND CONCLUSIONSThe facts of this case depend principally upon resolu-tion of the credibility conflicts. Certainly there is somereason to believe Respondent's assertion that Phillips isoff by a week regarding the late paycheck incident. Inote that the testimony of Superintendent Jack Thomasand Foreman Fernando Ramos is inconsistent in at leastone respect. That is the question of whether Thomasspoke to Phillips on the evening the check was late.Thomas said he did not; Ramos said he did. Yet, Ramos,without explaining how he knew, says Thomas told Phil-lips he had the check in Oakland. How could he know'Phillips was paid 2 hours' "show up" time that day.'Fields, the "man from affirmative action" aid Phillips had paintspeckles on his face, suggesting he had been working that morning. Histestimony therefore corroborates Phillips and tends to discredit Ramos.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat if Phillips, not he, had spoken to Thomas? Of thetwo versions, Thomas' seems more likely than Ramos'.But Phillips did not testify to either version. He said hedid not speak to Thomas until the following Monday andthat Thomas then told him the check had been mistaken-ly sent to Monterey.Furthermore, I found Ramos' testimony to be overlyassertive. He says it was he who noticed Phillips' checkwas missing and told him so before issuing any checks tothe others. That does not seem likely; Phillips' testimonymore comports with probability. He testified that Ramoshanded out all the paychecks and it was not until Phillipsrealized he had been omitted that he called it to Ramos'attention and that Ramos expressed surprise. In those cir-cumstances, regardless of Thomas' testimony, it is clearto me that Ramos is capable of dissemblance.8Accordingly, I am unable to credit Ramos over Phil-lips who displayed no such tendency. Indeed, Phillipstestified in a straightforward, dispassionate manner andwas corroborated in most respects by two disinterestedwitnesses, Business Agent Daly and community develop-ment official Fields. I credit Phillips' version.With respect to the date question, I note that evenThomas was not clear about the dates and both he andRamos were led by counsel to some extent to accept thedates they asserted. It is, however, equally true that nei-ther Daly nor Fields was certain about the dates either.Certainly the matter is not resolved by the timesheet pre-sented by Respondent, for under the testimony of eitherPhillips or Ramos, Phillips left work on September 23.Ramos said it was because Phillips left after getting hischeck; Phillips said Ramos told him to take a couple ofdays off. One of the individuals who might have shedlight on the date was Foreman Al Black whom Respond-ent did not call but who, according to Phillips, an-nounced a layoff for September 15, aborted the follow-ing day. In view of the fact that Respondent did not callBlack, it seems likely to me that he would have testifiedin corroboration of Phillips. In any event Fields' testimo-ny that Phillips had paint on him suggests the September17 date, cited by Phillips for the confrontation is correct.I find that it is. It follows that the paycheck was missingon September 12 and that Respondent's entire version tothe contrary is rendered doubtful.Accordingly, I conclude that Phillips' testimony isfully credible and I accept it as my finding of fact.Therefore, I credit his testimony that in the afternoon ofSeptember 17, following the visit of Daly, Fields, andthe housing authority official, Ramos told him that if hepursued the waiting time grievance he could not guaran-tee his job. That remark is a violation of Section 8(aX1)as it was intended to coerce and restrain Phillips in theexercise of his statutory right to insist upon the enforce-ment of a provision in the collective-bargaining agree-ment.Furthermore, I find that Respondent's reason for refus-ing to continue to employ Phillips as of September 23 isunsupported by credible facts. Ramos claims Phillips left'I credit Thomas' testimony that he spoke to Ramos on the telephoneand did not speak to Phillips. It follows that Ramos is untruthful when hesays Phillips called Thomas. That finding does not mean that I crediteither version of the conversation's substance.work on September 23 and did not return until afterRamos concluded he had quit. Since I cannot creditRamos in any way, his testimony is rejected in favor ofthat given by Phillips. Phillips said Ramos told him totake a couple of days off and to check back thereafter.Indeed, he did so on a regular basis, often speaking toRespondent's superintendent by telephone. Later, inearly October Ramos hired someone else. Clearly Ramoshad both the need for an additional painter and the op-portunity to continue to employ Phillips. He did not doso and the reason he advances to justify it is disbelieved.The only remaining reason for him to have acted as hedid was as a reprisal for Phillips permitting the union topursue the waiting time grievance, a fulfillment of theearlier threat. Such a decision violates Section 8(a)(l) ofthe Act. Merlyn Bunney and Clarence Bunney, Partnersd/b/a Bunney Bros. Construction Company, 139 NLRB1516, 1519 (1962); N.LR.B. v. Interboro Contractors, Inc.,388 F.2d 495, 500 (2d Cir. 1967); cf. H. C. Smith Con-struction Co., 174 NLRB 1173 (1969), enfd. 439 F.2d1064 (9th Cir. 1971).9V. THE REMEDYHaving found that Respondent has violated Section8(a)(1) of the Act, I shall recommend that it be orderedto cease and desist therefrom, and to take certain affirma-tive action designed to effectuate the policies of the Act.The affirmative action shall include an order requiringRespondent to immediately offer Phillips reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent job. In addition, Respondent shall berequired to make Phillips whole for any loss of pay hemay have suffered as a result of the discriminationagainst him in the manner prescribed by the Board in F.W. Woolworth Company, 90 NLRB 289 (1950). Intereston the backpay shall be computed as set forth in FloridaSteel Company, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAW1. Respondent George E. Masker, Inc., is an employerengaged in commerce and in an industry affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Painters Union, Local No. 4, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. On September 17, by threatening employee GantEdward Phillips with loss of his job if he pursued agrievance under the collective-bargaining contract regu-lating his employment, Respondent violated Section8(a)(1) of the Act.4. By refusing to employ Gant Edward Phillips begin-ning September 23, 1980, and thereafter, Respondent vio-lated Section 8(aX1) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:9 It is unnecessary to determine if the discharge also violated Sec.8(aX3) Bunney Broa Constrction Compny. supra122 GEORGE E. MASKER, INC.ORDER 'The Respondent, George E. Masker, Inc., San Francis-co, California, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening employees with discharge becausethey seek to enforce the collective-bargaining agreementregulating the conditions of their employment regardingthe issuance of late paychecks.(b) Discharging employees because they seek to en-force the collective-bargaining agreement regulating theconditions of their employment.(c) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed themby Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Immediately offer Gant Edward Phillips reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent job, without prejudice to hisseniority or other rights and privileges, and make himwhole, with interest, for lost earnings as set forth in theSection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Oakland, California, headquarters, and atits jobsites in California, copies of the attached noticemarked "Appendix."" Copies of said notice, on formsprovided by the Regional Director for Region 32, afterbeing duly signed by its authorized representative, shallbe posted immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Deliver to the Regional Director for Region 32signed copies of said notice in sufficient number to beposted by Painters Union, Local No. 4, if willing.so In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes." In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."(e) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and we have been ordered to post this notice.The Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through representativesof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargaining rep-resentative and employer have a collective-bar-gaining agreement which imposes a lawful re-quirement that employees become union mem-bers.WE WILL NOT discharge or threaten to dischargeemployees because they choose to enforce the pay-roll clauses of our collective-bargaining agreement.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL immediately offer to reinstate GantEdward Phillips to his former job or, if it no longerexists, to a substantially equivalent job, and WEWILL make him whole for any loss of pay he mayhave suffered by reason of our discriminatory dis-charge of him on September 23, 1980, together withinterest thereon.GEORGE E. MASKER, INC.123